Title: To George Washington from William Heath, 20 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point April 20. 1781.
                        
                        This being the day appointed by your Excellency’s orders, for the execution of Robert Maples, alias John
                            Walker, and Nathan Gale, directions were given for the necessary preparations to be made—and the troops have been paraded.
                            Mr Hutton the Provost-marshal, who had received your Excellency’s warrants for the execution of the culprits, has
                            attended—but has refused to perform the execution himself, and has not provided any other person. The Deputy
                            Adjutant-general would have furnished him with one if to be found, rather than let the execution pass: but it has been
                            impracticable. I conceive it to be the undoubted duty of the Provost-marshal to perform the execution himself if he does
                            not procure some other person, as it is the duty of the High-Sheriff to execute criminals in his county. I have sent Mr
                            Hutton in arrest to your Excellency, to be dealt with for his disobedience as you may think proper. The day will be so far
                            spent, that it will not be possible to perform the execution to day. The whole is submitted to your Excellencys further
                            directions. I have the honor to be with the greatest regard, Your Excellencys Most obedient servant
                         
                            W. Heath
                        
                    